Citation Nr: 1137216	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-25 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2005, the Veteran presented testimony before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C.  A written transcript of that hearing has been added to the claims file.  In July 2009, the Veteran testified before another Veterans Law Judge, seated at the RO.  A written transcript of that hearing has also been added to the claims file.  

This claim was previously presented to the Board in July 2005, April 2008, and September 2009.  On each occasion, it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an August 2011 letter, the Veteran was advised that the Veterans Law Judge who took his testimony in May 2005 was no longer with the Board.  He was offered, and declined, a personal hearing with another Veterans Law Judge.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Competent evidence has been presented of a current diagnosis of degenerative joint disease of the right hip resulting from an in-service right hip injury.  



CONCLUSION OF LAW

The criteria for the award of service connection for degenerative joint disease of the right hip are met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.  

The Veteran seeks service connection for a right hip disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for a right hip disability.  He has stated, however, that during military service he worked in the motor pool, and a truck transmission fell on his right upper leg.  He alleged he was taken to the hospital for treatment, and placed on limited duty for approximately six months.  No service treatment records document such an injury, and a right hip disability was not noted on his service separation examination.  His service separation medical examination does note a right knee scar which was not noted on service entrance, however.  The Board also notes that his service personnel records indicate the Veteran served as an auto mechanic during military service.  

In a February 2004 letter, J.F.K., M.D., stated he was treating the Veteran for osteoarthritis of the right hip.  He described the Veteran's right hip osteoarthritis as severe, and stated this disability likely arose from a "congenital subluxation of the [right] hip which was not treated" when the Veteran was an infant.  Furthermore, the Veteran's military service "most likely" attributed to "attrition in the hips condition, in both rate and degree of arthritis in the hip."  

Most recently, the Veteran was afforded an October 2010 VA contract medical examination performed by a physician.  The examiner both physically examined the Veteran and reviewed the claims file.  The Veteran reported his history of an in-service injury to the right hip resulting from a vehicle transmission falling on his right leg.  Currently, the Veteran was observed by the examiner to walk slowly, using a cane for assistance.  An August 2005 VA X-ray confirmed severe degenerative joint disease of the right hip.  Upon review of the record and examination of the Veteran, the examiner diagnosed a right hip strain with degenerative joint disease.  Additionally, the examiner found that this disability as likely as not was related to the Veteran's in-service injury to the right hip.  

As noted above, the Veteran's service treatment records do not reflect an injury to the right leg and hip, as claimed by the Veteran when a transmission allegedly fell on his leg.  He has claimed he experienced a fracture of the right femur on this occasion.  Generally, a layperson is not competent to provide a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  A layperson may, however, be competent to describe lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board notes that the Veteran's service treatment records confirm a right knee scar on service separation, which suggests the possibility of some sort of injury of the right leg.  Additionally, the Veteran served as an auto mechanic during service, indicating his injury, as he described it, was at least plausible.  

Following service, the Veteran's medical treatment records confirm severe degenerative arthritis of the right hip.  Although a February 2004 private medical opinion suggests this disability arose from a congenital disorder which was subsequently aggravated by military service, a more recent VA medical opinion dated in October 2010 suggests the Veteran's degenerative joint disease of the right hip had its origin in service as a result of the aforementioned right hip injury.  Generally, service connection may not be awarded for a congenital disability or defect.  See 38 C.F.R. § 4.9.  The Board observes that service connection for a congenital disability, however, may be awarded if it is shown that such a congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Regardless of whether the Veteran's right hip disability was caused or aggravated by his in-service injury, the Board finds that in light of 38 U.S.C.A. § 5107, sufficient competent evidence has been presented to afford him service connection for degenerative joint disease of the right hip.  Thus, service connection for degenerative joint disease of the right hip is granted.  


ORDER

Entitlement to service connection for degenerative joint disease of the right hip is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


